Citation Nr: 1501095	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO conceded in-service noise exposure.  See April 2010 VA Examination Request.  In addition, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as well as a current diagnosis of tinnitus.  See May 2010 VA Examination Report; 38 C.F.R. § 3.385 (2014).  The crucial remaining issue is whether there is a nexus between the Veteran's current disabilities and his conceded in-service noise exposure.  

The Veteran was afforded a VA examination in May 2010 and a negative opinion was provided.  The examiner's opinion cited various medical treatises.  In addition, the examiner stated that "[r]eview of C file revealed normal hearing at the enlistment and separation exam with no threshold shifts.  [Service Medical Records] were silent for tinnitus or hearing complaints."  The examiner also stated "[i]t is the opinion of this examiner that [V]eteran's current hearing loss and tinnitus are not due to a result of noise exposure while in the service although the subsequent hearing loss/tinnitus from unprotected occupational and recreational noise exposure cannot be determined."
After review, the Board finds that remand is required for an additional VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the Veteran's entrance examination was conducted in December 1965 and contained audiometric test results.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards.  This conversion was not discussed, or apparently considered, in the RO's decision on appeal or in the May 2010 VA examination report and medical opinion.  The Board notes that the Veteran's separation examination was dated November 22, 1967 and the audiometric test results are thus presumably in ISO-ANSI standards.  The Veteran's December 1965 entrance examination report included the following audiometric test results, with the conversions to ISO-ANSI standards included in parenthesis:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
15 (25)
5 (10)
LEFT
5 (20)
5 (15)
20 (30)
20 (30)
5 (10)

With respect to these results, the Board notes that for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, while the Veteran's December 1965 entrance examination report and audiometric test results indicated some degree of bilateral hearing loss, a bilateral hearing loss disability for VA purposes was not shown.  
The Veteran's November 1967 separation examination report included the following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

In the May 2010 VA opinion, the examiner referenced that there were "no threshold shifts" in-service, but a comparison between the Veteran's entrance examination report and separation examination report indicated that there was improvement on audiometric evaluation from the Veteran's entrance examination and separation examination, as shown above.  Such must be discussed by the medical professional on remand.    Notwithstanding the fact that an improvement in hearing acuity may have been shown, and that such a finding may not be exactly supportive of the Veteran's claim, given that the May 2010 VA opinion was based upon what appears to be an inaccurated factual premise, its probative value is questionable and may not be relied upon as a basis for denial of the claims.  

Additionally, the examiner's rationale relied almost entirely on a lack of in-service documentation of the Veteran's claims.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, while the examiner cited medical treatises, these were not discussed or applied to the Veteran and his claim.  On remand, a VA opinion is required that considers the conversion from ASA standards to ISO-ANSI standards for the Veteran's December 1965 entrance examination and provides a rationale that does not rely on the lack of in-service documentation of bilateral hearing loss and tinnitus.  The Board additionally notes that a January 2001 VA treatment note included an assessment of "[b]ilateral nosocusis secondary to this patient's reported history of military noise exposure and occupational noise in construction."  While this statement is of limited probative value in that it lacks a rationale, it also appears to relate the Veteran's bilateral hearing loss disability, at least in-part, to his military service and on remand, the examiner must address this statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Finally, any outstanding VA treatment records must be obtained; the most recent VA treatment records are from January 2012 (located in Virtual VA).  Additionally, a February 1999 VA treatment record that was an audiology consult appeared to be incomplete, as it stated the Veteran's "history...is on the reverse side" and "Audiometry - Please see attached VA Form 10-2364," both of which do not appear to be included as part of the treatment note.  If any additional records are available relating to the February 1999 VA treatment note, they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records; the most recent VA treatment records are from January 2012.  Also, if any additional records are available relating to the February 1999 VA treatment note, they must also be obtained.  

2.  After completion of the above, obtain a VA opinion from a qualified medical professional who has not previously examined the Veteran that addresses the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury, to include conceded in-service noise exposure. 

The medical professional must consider the conversion from ASA standards to ISO-ANSI standards for the Veteran's December 1965 entrance examination audiometric results.  The medical professional also must address the improvement shown when comparing the Veteran's December 1965 entrance examination audiometric results to the November 1967 separation examination audiometric results.  The medical professional also must address the January 2001 VA treatment note that included an assessment of "[b]ilateral nosocusis secondary to this patient's reported history of military noise exposure and occupational noise in construction," as this statement, at least in-part, appears to relate the Veteran's bilateral hearing loss disability to his military service.    

In addition, while review of the entire claims folder is required, attention is invited to the following: April 1998 VA Form 21-526 (Veteran's Application for Compensation or Pension) (listing partial loss of hearing and noting "Long Time" for the date began); February 1999 VA treatment note (stating results showing bilateral sensorineural hearing loss were "consistent with aging and noise-induced cochlear pathology" and "tinnitus complaints are consistent with cochlear pathology"); April 2009 VA treatment note (stating again that results showing bilateral sensorineural hearing loss were "consistent with aging and noise-induced cochlear pathology"); November 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) (listing bilateral hearing loss and tinnitus as beginning in April 1966); December 2009 buddy statement from D.J. (referencing knowing the Veteran for 59 years and that before military service D.J. did not notice any problems with the Veteran's hearing, but after service there was a "definite difference"); December 2009 buddy statement from L.H. (stating that "[a]fter being released from the Army, [the Veteran] has had considerable hearing loss and ringing in the ears, which has gotten worse over time" and that "[t]he hearing problems were not noticed until after his release from the military but have progressively gotten worse with age").  

In rendering the above opinion, the medical professional is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Vetearn has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




